MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                          FILED
      regarded as precedent or cited before any                                 Jan 24 2019, 10:22 am

      court except for the purpose of establishing                                   CLERK
      the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                                    Court of Appeals
                                                                                      and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Darren D. Bedwell                                        Curtis T. Hill, Jr.
      Indianapolis, Indiana                                    Attorney General of Indiana

                                                               Evan M. Comer
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Stacy B. Matheny,                                        January 24, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-1138
              v.                                               Appeal from the Perry Circuit
                                                               Court
      State of Indiana,                                        The Honorable M. Lucy Goffinet,
      Appellee-Plaintiff                                       Judge
                                                               Trial Court Cause No.
                                                               62C01-1603-MR-152



      May, Judge.


[1]   Stacy B. Matheny appeals the trial court’s determination of his credit time. The

      State agrees the trial court erred in calculating credit time but arrives at a

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1138 | January 24, 2019                   Page 1 of 4
      different number of days to which Matheny is entitled. We reverse and remand

      for entry of a corrected sentencing order.



                                Facts and Procedural History
[2]   On March 14, 2016, Matheny shot and killed Phillip Chase. Matheny fled to

      Kentucky but was apprehended later that day. Matheny was transferred to

      Perry County Jail on March 24, 2016. The State charged Matheny with

      murder. 1


[3]   On February 8, 2017, based on two psychiatric evaluations, the trial court

      found Matheny not competent to stand trial. The court committed Matheny to

      the Division of Mental Health and Addiction (“DMHA”) to restore

      competency. On August 14, 2017, doctors submitted a “Comprehension to

      Stand Trial Report” to the court. (App. Vol. II at 116.) Therein, Dr. Robert

      McDaniel stated Matheny now had the “[a]bility to [a]ssist [c]ounsel in the

      [p]reparation of a [d]efense[.]” (Id. at 122.) On August 15, 2017, the trial court

      ordered Matheny transported back to jail to stand trial. Matheny was returned

      to Perry County on August 17, 2017. On March 15, 2018, a jury found

      Matheny guilty of murder.


[4]   On April 6, 2018, the trial court found the aggravators outweighed the

      mitigators and sentenced Matheny to sixty-four years. No discussion was had




      1
          Ind. Code § 35-42-1-1 (2014).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1138 | January 24, 2019   Page 2 of 4
      at the sentencing hearing regarding Matheny’s credit time. In the sentencing

      order, the trial court calculated Matheny’s credit time beginning on August 17,

      2017, and ending on April 6, 2018, which is 233 days. The trial court gave no

      reason why it excluded the time Matheny spent at DMHA or in jail prior to his

      time at DMHA.



                                 Discussion and Decision
[5]   A person earns one day of credit time for each day imprisoned for a crime or

      confined awaiting trial or sentencing. Ind. Code § 35-50-6-3.1(b). Pre-sentence

      credit time is a statutory right and trial courts do not have discretion to grant or

      deny such credit. Williams v. State, 759 N.E.2d 661, 664 (Ind. Ct. App. 2001).

      Determination of pretrial credit time “is dependent upon 1) pretrial

      confinement, and 2) the pretrial confinement being a result of the criminal

      charge for which sentence is being imposed.” Bischoff v. State, 704 N.E.2d 129,

      130 (Ind. Ct. App. 1998), trans. denied. Credit time also accrues during time

      “spen[t] in a mental health facility as part of the criminal proceedings.” State v.

      Davis, 898 N.E.2d 281, 289 (Ind. 2008).


[6]   Matheny argues, and the State agrees, that the trial court miscalculated the

      credit time to which Matheny is entitled. The trial court, in the sentencing

      order, ordered Matheny to receive credit time from August 17, 2017, to April 6,

      2018. However, Matheny was arrested on March 14, 2016, committed to

      DMHA on February 8, 2017, and then returned to jail on August 17, 2017. As

      the State has not asserted Matheny’s confinement from March 14, 2016, to

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1138 | January 24, 2019   Page 3 of 4
      August 17, 2017, was the result of a different criminal charge, Matheny was

      entitled to credit for those days as well.


[7]   Matheny calculates his confinement time as 812 days from March 14, 2016,

      until April 6, 2018. The State asserts this calculation is in error and contends

      instead Matheny was confined only 754 days between his arrest and his

      sentencing. By our calculation, Matheny was confined 754 days between

      March 14, 2016, until April 6, 2018. Therefore, Matheny is entitled to 754 days

      credit time. See Wilson v. State, 679 N.E.2d 1333, 1336 (Ind. Ct. App. 1997)

      (“‘confinement’ within the context of the credit-time statute is not limited to

      actual imprisonment”). Accordingly, we reverse and remand for entry of a

      sentencing order indicating Matheny was to receive credit for 754 actual days as

      of the date of sentencing.


[8]   Reversed and remanded.


      Baker, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1138 | January 24, 2019   Page 4 of 4